DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s arguments with respect to the unity of invention requirement of 3 December 2021 are persuasive.  Please note that the examiner handling this application has changed.
Information Disclosure Statement
The information disclosure statement filed on 09-30-2019 (paper number 09-30-2019-A) has four reference citations (non-patent literature citations numbered 11,27,28 and 32 that do not fully comply with the requirements of 37 CFR 1.98(b) because:  they lack a complete date (MONTH and YEAR) as required by 37 CFR 37 CFR 1.98(b)(5).  See MPEP 609.04(a)(I).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in a new information disclosure statement that will be treated as if it was filed before the first office action.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas flow unit for passing a flow of gas over the powder bed” in claim 26. The word “unit” is a placeholder followed by the functional phrase “for passing a flow of gas over the powder bed” that does not recite sufficient structure to perform the function.  The preceding phrase  “gas flow” is  non-structural.  The disclosed embodiment in the instant specification for the gas flow unit (element 30) is that is comprises a gas outlet bar (element 32) having a plurality of nozzles 34 for ejecting gas.  A gas exhaust bar 36 is used also provided for collecting gas. (See page 14, lines 15-17).  Another such limitation is “a laser scanning unit for generating a laser beam” in claim 26.  The placeholder word “unit” is followed by the functional phrase of “for generating a laser beam” that does not recite sufficient structure to perform the function.  The preceding phrase “laser scanning” is non-structural.  The disclosed embodiment in the instant specification for the laser scanning unit (element 20) is a high power continuous wave (CW) laser and scanning optics and an optical modulator to enable the laser beam that impinges on the powder layer to be turned on and off as required. (See page 14, lines 9-14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 27 of 16/587,146
Claim 1 of US Patent No. 10,493,562
 A method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, the method comprising the steps of : passing a flow of gas over the powder bed along a predefined gas flow direction; and scanning a laser beam over each of the plurality of powder layer to form a required pattern, the required pattern of each powder layer being formed from a series of hatch lines that are advanced over each powder layer along a hatch line movement direction, wherein the hatch line movement direction is at least partially opposed to the gas flow direction for each of the powder layers.
A method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, comprising the steps of: passing a substantially planar flow of gas over the powder layers to selectively melt at least part of each of the powder layers to form a required pattern, the required pattern of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction, wherein the stripe formation direction is always at least partially opposed to the predefined gas flow direction for each stripe or stripe segment of each of the plurality of powder layers.


Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,493,562. Although the claims at issue are not identical, they are not patentably distinct from each other because it is considered that gas flow in claim 27 is broader than the recitation of “substantially planar flow of gas” in claim 1 of U.S. Patent No. 10,493,562. Furthermore “hatch lines” are considered to be synonymous with “stripe or stipe segments”.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,493,562. Although the claims at issue are not identical, they are not patentably distinct from each other because it is considered that “hatch lines” are considered to be synonymous with “stripe or stipe segments”. (Claim 1 of U.S. Patent No. 10,493,562 recites a substantially planar flow of gas.).
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,493,562.  in view of Meiners et al. in U.S. Patent No. 6,215,093. Meiners et al. teaches using metal powder layers (see column 5, lines 1-5).  It would have been obvious to adapt claim 1 of U.S. Patent No. 10,493,362 in view of Meiners et al. to provide this to create a metal object.
Instant claim 33 of 16/587,146
Claims of U.S. Patent No. 10,493,562
33.  A method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, the method comprising the steps of : passing a substantially planar flow of gas over the powder bed along a predefined gas flow direction, the flow of gas originating from a first side of the powder bed: and scanning a laser beam over each of the plurality of powder layer  to selectively melt at least part of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction, wherein the plurality of stripes or stripe segments are formed in reverse order of their proximity to the first side of the powder bed.
1. A method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, comprising the steps of: passing a substantially planar flow of gas over the powder layers to selectively melt at least part of each of the powder layers to form a required pattern, the required pattern of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction,  wherein the stripe formation direction is always at least partially opposed to the predefined gas flow direction for each stripe or stripe segment of each of the plurality of layers.
3. The method of selectively melting a plurality of powder layers according to claim 1, wherein: the flow of gas over the powder originates from a first side of the powder bed, and the plurality of stripes or stripe segments of each of the powder layers are formed in reverse order of their proximity to the first side of the powder bed.



Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,493,562 (that includes all of the limitations of claim 1 of U.S. Patent No. 10,493,562 since claim 3 depends from claim 1). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 33 is broader since it does not have the limitation of “wherein the stripe formation direction is always at least partially opposed to the predefined gas flow direction for each stripe or stripe segment of each of the plurality of layers.”.
Claim 34 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,493,362 (since claim 3 includes all of the limitations of claim 1 of U.S. Patent No. 10,493,362). This is a STATUTORY double patenting rejection.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,493,362 in view of Meiners et al. in U.S. Patent No. 6,215,093. Meiners et al. teaches using metal powder layers (see column 5, lines 1-5).  It would have been obvious to adapt claim 3 of U.S. Patent No. 10,493,362 in view of Meiners et al. to provide this to create a metal object.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an apparatus without a controller for controlling a laser scanning unit, does not reasonably provide enablement for a controller for controlling the laser scanning unit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.   Claim 26 is considered to include the embodiment in which a controller is used to control the laser scanning unit.   Please note that in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”. It is considered that this embodiment is not enabled since no algorithm is disclosed in the specification for using a controller for controlling the scanner such that “wherein, for each of the plurality of powder layers, a direction along which the laser beam is moved is orientated relative to the gas flow direction to substantially prevent any particles ejected during the selective melting from being carried by the flow of gas into regions of the scan path that have yet to be scanned.” as recited in claim 17.  The factors to determine enablement are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant application as per factor (D) the level of ordinary skill is an engineer with a bachelor of science with three to five years of experience and factor (F) there is no algorithm disclosed (as described above) for use with a controller for controlling the scanning unit.  Please note that Applicant may overcome this rejection of claim 26 by amending claim 26 to recite that there is no controller for controlling the laser scanner so that only a manual embodiment is claimed in claim 26.       Regarding claim 32, claim 32 is considered to include the embodiment in which a controller is used to control the laser scanning unit.   Please note that in the penultimate complete sentence of page 6 of the specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”. It is considered that this embodiment is not enabled since no algorithm is disclosed in the instant specification for using a controller for controlling  “scanning a laser beam over each of the plurality of powder layers to selectively melt at least a part of each powder layer to form a required pattern, the required pattern of each powder layer being formed from a series of hatch lines that are advanced over each powder layer along a hatch line movement direction, wherein the hatch line movement direction is at least partially opposed to the gas flow direction for each of the plurality of powder layers.”.  The factors to determine enablement are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.    In the instant application as per factor (D) the level of ordinary skill is an engineer with a bachelor of science with three to five years of experience and factor (F) there is no algorithm disclosed (as discussed above with respect to claim 27) for use with a controller for controlling the scanning unit.  Please note that Applicant may overcome this rejection of claim 32 by amending claim 32 to further recite that there is no controller for controlling the laser scanner so that only a manual embodiment is claimed in claim 32.         Regarding claim 36, claim 36 is considered to include the embodiment in which a controller is used to control the laser scanning unit.   Please note that in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”. It is considered that this embodiment is not enabled since no algorithm is disclosed in the specification for using a controller for controlling “scanning a laser beam over each of the plurality of powder layers to selectively melt at least part of each of the plurality of powder layers to form a required pattern, the required pattern of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction, wherein the plurality of stripes or stripe segments are formed in reverse order of their proximity to the first side of the powder bed.” as recited in claim 33.  The factors to determine enablement are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) as follows: (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant application as per factor (D) the level of ordinary skill is an engineer with a bachelor of science with three to five years of experience and factor (F) there is no algorithm disclosed (as described with respect to claim 33) for use with a controller for controlling the scanning unit.  Please note that Applicant may overcome this rejection of claim 36 by amending claim 36 to recite that there is no controller for controlling the laser scanner so that only a manual embodiment is claimed in claim 36.  
Claims 27,32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 includes the embodiment in which a controller is used for controlling the laser scanner.  Please note that in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”. It is considered that there is no algorithm disclosed in the specification for using a controller for controlling the scanner such that “wherein, for each of the plurality of powder layers, a direction along which the laser beam is moved is orientated relative to the gas flow direction to substantially prevent any particles ejected during the selective melting from being carried by the flow of gas into regions of the scan path that have yet to be scanned.” as recited in claim 17.  Claim 32 includes the embodiment in which a controller is used for controlling the laser scanner.  Please note that in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”.  It is considered that there is no algorithm disclosed in the specification for using a controller for controlling the scanner such that “scanning a laser beam over each of the plurality of powder layers to selectively melt at least a part of each powder layer to form a required pattern, the required pattern of each powder layer being formed from a series of hatch lines that are advanced over each powder layer along a hatch line movement direction, wherein the hatch line movement direction is at least partially opposed to the gas flow direction for each of the plurality of powder layers.” as recited in claim 27.  Claim 36 includes the embodiment in which a controller is used for controlling the laser scanner.  Please note that in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.”.  It is considered that there is no algorithm disclosed in the specification for “scanning a laser beam over each of the plurality of powder layers to selectively melt at least part of each of the plurality of powder layers to form a required pattern, the required pattern of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction, wherein the plurality of stripes or stripe segments are formed in reverse order of their proximity to the first side of the powder bed.” as recited in claim 33.  
Claims 26,32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to the embodiments of claims 26,32 and 36 that use a controller for controlling the laser scanning unit, no algorithm is disclosed, rendering claims 26,32 and 36 indefinite.  Claims 26,32 and 36 can be made definite by being amended to recite that recite that there is no controller for controlling the laser scanner.  Support for this negative claim limitation is in the penultimate complete sentence of page 6 of the instant specification states “The apparatus may include a controller for controlling the laser scanning unit that defines the plurality of stripes that are to be used.” Therefore the converse is also true; the laser scanning unit does not require a controller.
Allowable Subject Matter
Claims 17-25,29,30, and 34 are allowed.
Claims 26,32 and 36 are allowable over the prior art of record but have been rejected under 35 USC 112(a) and 35 USC 112(b).
Claims 27,28,31,33 and 35  have been rejected under obviousness type double patenting but would be allowable upon filing of a terminal disclaimer. (Please note that claim 34 has been rejected under statutory double patenting and will not be allowable upon filing of a terminal disclaimer.). Claims 27,28,31,33 and 35 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:    Regarding claim 17, none of the references of record discloses or suggests, alone or in combination, “  A  method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, the method comprising the steps of: … “wherein, for each of the plurality of powder layers, a direction along which the laser beam is moved is orientated relative to the gas flow direction to substantially prevent any particles ejected during the selective melting from being carried by the flow of gas into regions of the scan path that have yet to be scanned.”.  Regarding claim 27, none of the references of record discloses or suggests, alone or in combination, “  A  method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, the method comprising the steps of: … “scanning a laser beam over each of the plurality of powder layers to selectively melt at least part of each powder layer to form a required pattern, the required pattern of each powder layer being formed from a series of hatch lines that are advanced over each powder layer along a hatch line movement direction, wherein the hatch line movement direction is at least partially opposed to the gas flow direction for each of the powder layers.”.  Regarding claim 27, none of the references of record discloses or suggests, alone or in combination, “  A  method of selectively melting a plurality of powder layers deposited on a powder bed to form a three-dimensional object, the method comprising the steps of: … scanning a laser beam over each of the plurality of powder layers to selectively melt at least part of each of the powder layers being formed from a plurality of stripes or stripe segments, and each stripe or stripe segment being formed by advancing the laser beam along the stripe or stripe segment in a stripe formation direction, wherein the plurality of stripes or stripe segment are formed in reverse order of their proximity to the first side of the powder bed.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wiesner et al. in U.S. Patent Application Publication No. 2014/0301883 discloses gas steam flows (see paragraphs 14 and 19) but is not prior art.  Jakimov et al. in U.S. Patent Application Publication No. 2017/0136696 discloses gas flow at least partially parallel to the layer of powdered particles, but is not prior art.  Meidani et al. in U.S. Patent Application Publication No. 2018/0185961 discloses a shielding gas flow dependent upon the processing trajectory, but is not prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





           /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761